Russell, J.
The court did not err in awarding a nonsuit. Section 4411 of the Civil Code (1910), dealing with representations made to obtain credit for another, provides that “No action shall be sustained for deceit in representation to obtain credit for another’, unless such misrepresentation be in writing, signed by the party to be charged therewith.”

Judgment affirmed.

Action, for deceit; from city court of Macon — Judge Hodges.
March 13, 1911.
R. D. Feagin, O. C. Hancock, J. F. TJrquTiart, for plaintiff. ■
Guerry, Hall & Roberts, for defendant.